405DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 6/4/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 
Independent claims 1, and 17 are directed to a method (claim 1), and a non-transitory computer-readable medium (claim 20).  Therefore on its face, each of claims 1, and 20 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, and 20 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) creating, from contributions by investors, a fund pool having at least first and second capital allocations, (ii) investing the first capital allocation according to a first investment strategy to generate a first strategy return, (iii) investing the second capital allocation according to a second investment strategy to generate a second strategy return, (iv) combining the first and second strategy returns to generate a combined return, (v) allocating a first portion of the combined return to investors, and (vi) allocating a second portion of the combined return to a designated organization.  In other words, the claims provide a private fund structure for a hybrid investment strategy under the broadest reasonable interpretation covers methods of organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers but for the recitation of generic computers and generic computer components.  (Independent claim 17 recite similar limitations and the analysis is the same).
That is, other than reciting a theoretical method, (claim 1), a non-transitory computer-readable medium, logic, one or more processors (claim 20) nothing in the claim precludes the steps from being directed to methods of organizing human activity 
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a theoretical method, (claim 1), a non-transitory computer-readable medium, logic, one or more processors (claim 20).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a theoretical method, (claim 1), a non-transitory computer-readable medium, logic, one or more processors (claim 20).
The theoretical method, (claim 1), non-transitory computer-readable medium, logic, one or more processors (claim 20) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a financial institution computing system) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The i.e. a financial institution computing system).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-16, and 18-20 merely further explains the abstract idea.
claims 1-20 are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 10, 13, 14, 15, 16, 19 and their dependencies are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“About” is a relative term; and the specification doesn’t tell you more detail, therefore, it is per se indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yadav (U.S. Pub. No. 2013/0018818), in view of Carlson (U.S. Pub. No. 2004/0177021), and further in view of Jones-McFadden (U.S. Pub. No. 2018/0041442).

With respect to claims 1 and 17:
Yadav teaches:
creating, from contributions by investors, a fund pool having at least first and second capital allocations (“systems and methods to create and manage investment portfolios comprising one or more assets. The embodiments taught are useful to an individual investor, to investment advisors, as well as to funds” (Yadav Pgh. [0012]) and “The portfolio comprises of two or more distinct sets of assets” Yadav Pgh. [0086]);
investing the first capital allocation according to a first investment strategy to generate a first strategy return (“methods and systems to invest capital optimally amongst assets ….. a method and a system is taught using which an investor or investment advisor or fund manager or corporation is able to optimally invest available cash—of an investor, group of investors, or a fund—to create a portfolio” (Yadav Pgh. [0013] and “methods and systems to optimally re-distribute the allocations amongst existing assets of the portfolio, or optimally re-distribute the allocations from currently owned assets in the portfolio to assets not currently in the portfolio, or both” Yadav Pgh. [0017]);
investing the second capital allocation according to a second investment strategy to generate a second strategy return (“methods and systems to add new capital to an existing portfolio, optimally distribute the new capital amongst existing assets of the portfolio, or optimally distribute the new capital to assets not currently in the portfolio thereby expanding the portfolio, or both” Yadav Pgh. [0014]);
combining the first and second strategy returns to generate a combined return (“The solution provides the investor the optimal allocation of available capital into available assets, and such solution is a combination of assets to be sold, assets to be bought, assets to be retained, and assets to be disposed” Yadav Pgh. [0045]);

Yadav does not teach; however Carlson teaches:
allocating a first portion of the combined return to investors; and allocating a second portion of the combined return to a designated organization (“Further, individuals purchase life insurance products to provide a death benefit upon the death of the insured, and this provides an income to family members, partners, companies and others that suffer a loss upon the death of the insured” Carlson Pgh. [0003]).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order to “create enhanced investment returns” Carlson Pgh. [0009].

With respect to claims 2 and 18:
Carlson further teaches:
further comprising allocating a third portion of the combined return to a fund sponsor (“In this fashion, an insurance company can calculate the premiums it must charge, the return on investment it must receive, and the rate of payout it will suffer upon the death of each individual insured or withdrawal of funds by the owners of the insurance products issued by the insurance company” Carlson Pgh. [0004]).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order to “create enhanced investment returns” Carlson Pgh. [0009].

With respect to claims 3 and 19:
Jones-McFadden teaches:
wherein at least one of the first or second capital allocations comprises about 25-75% the fund pool (“For example, the entity system 10 may determine that the user 4 has a savings resource pool with an “X6” resource amount, 50% of which can be transferred to an investment account, while maintaining 50% as an emergency fund” Jones-McFadden Pgh. [0038]).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order “to facilitate the allocation of resources at initiation of new resource pools” Jones-McFadden Pgh. [0002].

With respect to claims 4 and 20:
Jones-McFadden teaches:
wherein the first investment strategy is unsecured amortizing loans (“However, in other embodiments of the invention the purpose may be determined in other ways, such as but not limited to the user providing a purpose after the new resource pool is initiated, determining a purpose based on how the resources in the resource pool (e.g., new resource pool and/or current resource pool of the user 4) are allocated (e.g., if resources are distributed for medical expenses the resource pool may be a flex medical account, if resources are allocated with an automatic withdraw for a mortgage, student loans, car payment it may be a resource pool used to pay down debt, or the like), or the like” Jones-McFadden Pgh. [0047]: The Examiner interprets the student loans as an unsecured amortizing loan.).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order “to facilitate the allocation of resources at initiation of new resource pools” Jones-McFadden Pgh. [0002].

With respect to claim 5:
Jones-McFadden teaches:
wherein the second investment strategy is not unsecured amortizing loans (“However, in other embodiments of the invention the purpose may be determined in other ways, such as but not limited to the user providing a purpose after the new resource pool is initiated, determining a purpose based on how the resources in the resource pool (e.g., new resource pool and/or current resource pool of the user 4) are allocated (e.g., if resources are distributed for medical expenses the resource pool may be a flex medical account, if resources are allocated with an automatic withdraw for a mortgage, student loans, car payment it may be a resource pool used to pay down debt, or the like), or the like” Jones-McFadden Pgh. [0047]: The Examiner interprets the medical expenses as not an unsecured amortizing loan).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order “to facilitate the allocation of resources at initiation of new resource pools” Jones-McFadden Pgh. [0002]..

With respect to claim 6:
Jones-McFadden teaches:
wherein the amortizing loans are student loans (“However, in other embodiments of the invention the purpose may be determined in other ways, such as but not limited to the user providing a purpose after the new resource pool is initiated, determining a purpose based on how the resources in the resource pool (e.g., new resource pool and/or current resource pool of the user 4) are allocated (e.g., if resources are distributed for medical expenses the resource pool may be a flex medical account, if resources are allocated with an automatic withdraw for a mortgage, student loans, car payment it may be a resource pool used to pay down debt, or the like), or the like” Jones-McFadden Pgh. [0047]).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order “to facilitate the allocation of resources at initiation of new resource pools” Jones-McFadden Pgh. [0002].

With respect to claim 7:
Jones-McFadden teaches:
wherein the amortizing loans are at below-market interest rates (“However, in other embodiments of the invention the purpose may be determined in other ways, such as but not limited to the user providing a purpose after the new resource pool is initiated, determining a purpose based on how the resources in the resource pool (e.g., new resource pool and/or current resource pool of the user 4) are allocated (e.g., if resources are distributed for medical expenses the resource pool may be a flex medical account, if resources are allocated with an automatic withdraw for a mortgage, student loans, car payment it may be a resource pool used to pay down debt, or the like), or the like” Jones-McFadden Pgh. [0047]: This claim is not patentably distinct from claim 6 because it consists entirely of nonfunctional, descriptive language. It does not limit, or change the method itself. It is therefore considered but given no patentable weight.).

With respect to claim 8:
Carlson further teaches:
wherein the investors designate a non-profit organization as a partial beneficiary of fund returns (“Qualified entities” are entities that represent or promote causes that have been deemed “worthy social causes”. An entity is deemed to be a qualified entity if it is recognized by one or more United States government agencies, including the Internal Revenue Service (IRS), as an entity that is able to give a tax advantage, under the IRS Tax Code, to those persons or entities that transfer assets to benefit the qualified entity and its worthy social cause” (Pgh. [0022]) and “With the exception of a few cases, such as some charitable trusts, assets transferred from an individual or entity to a qualified entity are irrevocably placed in the control of the qualified entity and the transferor has no future contractual claim to the assets or the fruits of the assets, derived through use of the assets by the qualified entity” Pgh. [0024]).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order to “create enhanced investment returns” Carlson Pgh. [0009].

With respect to claim 9:
Yadav teaches:
wherein the first investment strategy is equities (“The taught systems and methods are useful to an individual investor, to investment advisors, as well as to professionally managed fund portfolios such as but not limiting to portfolios of closed end funds (CEF), of mutual funds (MF), of exchange traded funds (ETF), of hedge fluids (HF), of stocks, of bonds, of indices, of commodities, of options, of futures, of swaps, of precious metals, of real estate, of endowment funds, of family offices, of corporate capital, of private equity, of sovereign wealth funds, of bank capital, of venture capital, and the like, and various combinations thereof” Pgh. [0002]).

With respect to claim 10:
Yadav teaches:
wherein the equities is a portfolio of about 20-30 stocks (“The taught systems and methods are useful to an individual investor, to investment advisors, as well as to professionally managed fund portfolios such as but not limiting to portfolios of closed end funds (CEF), of mutual funds (MF), of exchange traded funds (ETF), of hedge fluids (HF), of stocks, of bonds, of indices, of commodities, of options, of futures, of swaps, of precious metals, of real estate, of endowment funds, of family offices, of corporate capital, of private equity, of sovereign wealth funds, of bank capital, of venture capital, and the like, and various combinations thereof” Pgh. [0002]: This claim is not patentably distinct from claim 9 because the Examiner interprets the number of stocks is nonfunctional, descriptive language. It does not limit, or change the method itself. It is therefore considered but given no patentable weight.).

With respect to claim 11:
Carlson teaches:
further comprising setting a hurdle rate as an targeted annual percentage return (“A projected return is calculated on an actuarial basis and actual returns are paid based on the experience of deaths in the pool of insured lives” Pgh. [0009]).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order to “create enhanced investment returns” Carlson Pgh. [0009].

With respect to claim 12:
Carlson teaches:
further comprising distributing payments when the hurdle rate is exceeded (“Investors consider any transfer of assets to a qualified entity a loss, certainly not an investment that would be expected to yield an economic return to the transferor. Investors do make loans to qualified entities, with the expectation of a return of principal and increase, or “interest” on the money loaned. Such interest is paid based upon an agreed-upon rate over a given term” Pgh. [0021]).

It would have been obvious to one of ordinary skill of the art to have modified Yadav’s teachings to incorporate Carlson’s teachings, in order to “create enhanced investment returns” Carlson Pgh. [0009].

With respect to claim 13:
Yadav teaches:
wherein the allocated first portion is about 4-5% (“systems and methods to create and manage investment portfolios comprising one or more assets. The embodiments taught are useful to an individual investor, to investment advisors, as well as to funds” (Yadav Pgh. [0012]) and “The portfolio comprises of two or more distinct sets of assets” Yadav Pgh. [0086]: This claim is not patentably distinct from claim 1 because it consists entirely of nonfunctional, descriptive language. It does not limit, or change the method itself. It is therefore considered but given no patentable weight.).
With respect to claim 14:
Yadav teaches:
further comprising reallocating from the combined return about 50% as investor capital (“The solution provides the investor the optimal allocation of available capital into available assets, and such solution is a combination of assets to be sold, assets to be bought, assets to be retained, and assets to be disposed” Yadav Pgh. [0045] This claim is not patentably distinct from claim 1 because it consists entirely of nonfunctional, descriptive language. It does not limit, or change the method itself. It is therefore considered but given no patentable weight.).

With respect to claim 15:
Yadav teaches:
further comprising reinvesting about 5% of profits from the combined return into the fund pool (“In this fashion, an insurance company can calculate the premiums it must charge, the return on investment it must receive, and the rate of payout it will suffer upon the death of each individual insured or withdrawal of funds by the owners of the insurance products issued by the insurance company” Carlson Pgh. [0004]: The Examiner interprets the specific percentage of profits to be nonfunctional, descriptive language. It does not limit, or change the method itself. It is therefore considered but given no patentable weight.).

With respect to claim 16:
Yadav teaches:
further comprising reserving about 45% of fund profits greater than 4% for educational scholarships (“In this fashion, an insurance company can calculate the premiums it must charge, the return on investment it must receive, and the rate of payout it will suffer upon the death of each individual insured or withdrawal of funds by the owners of the insurance products issued by the insurance company” Carlson Pgh. [0004]: The Examiner interprets the specific percentage of profits to be nonfunctional, descriptive language. It does not limit, or change the method itself. It is therefore considered but given no patentable weight.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694 
                                                                                                                                                                                                       
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694